Case: 13-41123      Document: 00512804242         Page: 1    Date Filed: 10/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 13-41123                          October 15, 2014
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


              Plaintiff - Appellee

v.

WILVER RENE ROBLES-GALVAN,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:13-CR-371-1


Before JOLLY, HIGGINBOTHAM, and OWEN, Circuit Judges.
PER CURIAM:*
       We have reviewed the briefs, pertinent portions of the record, and the
applicable law and have heard the arguments of counsel. We conclude that the
district court did not clearly err in finding that Robles-Galvan’s possession of
firearms and ammunition “had the potential of facilitating” his commission of
the offense of illegal reentry. See U.S.S.G. § 2K2.1 cmt. n.14(A). The district




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41123    Document: 00512804242     Page: 2   Date Filed: 10/15/2014



                                 No. 13-41123
court’s enhancement of Robles-Galvan’s sentence under section 2K2.1(b)(6)(B)
of the Sentencing Guidelines is, therefore,
                                                                   AFFIRMED.




                                       2